Case 5:21-cv-00182 Document 1-1 Filed 03/26/21 Page 1 of 10 PageID 8




             EXHIBIT A
Case 5:21-cv-00182 Document 1-1 Filed 03/26/21 Page 2 of 10 PageID 9
Case 5:21-cv-00182 Document 1-1 Filed 03/26/21 Page 3 of 10 PageID 10
Case 5:21-cv-00182 Document 1-1 Filed 03/26/21 Page 4 of 10 PageID 11
Case 5:21-cv-00182 Document 1-1 Filed 03/26/21 Page 5 of 10 PageID 12
Case 5:21-cv-00182 Document 1-1 Filed 03/26/21 Page 6 of 10 PageID 13
Case 5:21-cv-00182 Document 1-1 Filed 03/26/21 Page 7 of 10 PageID 14
Case 5:21-cv-00182 Document 1-1 Filed 03/26/21 Page 8 of 10 PageID 15
Case 5:21-cv-00182 Document 1-1 Filed 03/26/21 Page 9 of 10 PageID 16
Case 5:21-cv-00182 Document 1-1 Filed 03/26/21 Page 10 of 10 PageID 17
